Citation Nr: 1538186	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, schizoaffective disorder, and adjustment disorder.

2.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to nonservice-connected pension. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran served on active duty from May 1973 to April 1974.  This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).

Given the nature of the evidence, the Board has recharacterized the issue of entitlement to service connection for major depressive disorder.  The issue of entitlement to service connection for an acquired psychiatric disorder, to include  major depressive disorder, schizoaffective disorder, and adjustment disorder is noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The case is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In his August 2013 substantive appeal, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits for the claims currently on appeal.  There is no indication of record that the RO made a request for such records, nor are the SSA records of record.  As such records are potentially relevant to the Veteran's claims, they must be obtained from SSA on remand.  38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Veteran receives ongoing treatment for his claimed disorders from the VA Medical Center in Los Angeles, California.  The most recent VA outpatient treatment records in the claims file are dated in June 2013 from such facility.  On remand, ongoing relevant treatment records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).   



Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to procure copies of all SSA medical records and determinations.  The RO must also obtain VA outpatient treatment records from the VA Medical Center in Los Angeles, California dated in June 2013 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Once the above actions have been completed, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




